Case 4:18-cr-00223-RCC-DTF Document 364 Filed 10/31/19 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ARIZONA


 United States of America,                        CR-18-00223-TUC-RCC (DTF)
               Plaintiff,                         ORDER
 v.
 Scott Daniel Warren,
               Defendant.



       The Court took under advisement the Motion in Limine to Preclude Prior Acts (Doc.
 348). That motion is Granted.
       As previously stated the Motion in Limine to Exclude Alien Smuggling Expert (Doc.
 349) is Moot as the Government does not intend to call the witness.
       The Government’s Motion to Clarify Court’s Order as to Defendant’s Motion to
 Preclude Irrelevant Evidence of Conspiracy (Doc. 356) was Granted in Part. The Court
 approves the suggested redactions by the Government except Doc. 315-1, 21:25-22:2 and
 Doc. 315-2, 52:18-53:2 should remain.
       Dated this 31st day of October, 2019.
